DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendment filed 9/28/2021. Claims 1-6 and 8-16 are pending and considered below.

Response to Arguments
The claims rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. Patent Number 8700251) in view of Montemerlo et al. (U.S. Patent Number 9268332) were discussed in an interview on September 17, 2021 between Examiner and applicant’s representative (Brian Baker). Applicant and Examiner agreed that Zhu discloses a driver indicating a desire to switch from manual to autonomous operation by activating a computer (col. 9, lines 45-49). Applicant and Examiner agreed that Zhu discloses requiring the driver to continue controlling the vehicle manually before entering into a fully autonomous mode based on sensed vehicle surroundings (col. 9, lines 49-56). Applicant and Examiner discussed procedures for switching a vehicle to autonomous operation as the vehicle exits a location where switching on autonomous operations is prohibited. Applicant and Examiner agreed that Zhu discloses automatically switching to the operator selected autonomous mode once the vehicle is in 
Applicant has amended independent claims 1, 12 and 13 to include a first period in which a vehicle occupant inputs a request for autonomous operation and autonomous operation is prohibited; and a second period in which autonomous operation is permitted based on the vehicle occupant input. Applicant argued that these amended claim limitations are not disclosed by Zhu. Examiner disagrees. Based on the broadest reasonable interpretation in light of applicant’s specification, these amended claim limitations are clearly disclosed in Zhu (col. 9, lines 45-59). Amended claims 1-6 and 9-16 are rejected under 35 U.S.C. 103 for the reasons given below.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
in claim 1, line 17, “in a the case” should be corrected; and
in claim 8, line 1, “7Claim 1” should be corrected.






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (U.S. Patent Number 8700251, hereinafter Zhu) in view of Montemerlo et al. (U.S. Patent Number 9268332, hereinafter Montemerlo).
Regarding claim 1, Zhu discloses:
an inputter that accepts an occupant’s operation of a host vehicle (col. 9, lines 45-56, and FIG. 2, gear shifter-220);
an autonomous driving controller that executes an autonomous driving mode (col. 2, lines 40-51, and FIG. 1, autonomous driving system-100, vehicle-101, autonomous driving computer system-110, processor-120, and memory-130);
for controlling steering and acceleration/deceleration of the host vehicle (col. 4, lines 56-64, and FIG. 1, braking system-180, acceleration system-182, and vehicle navigation system-186);
in a case where a predetermined operation is accepted by the inputter (col. 9, lines 57-59); 
the predetermined operation comprising allowing the autonomous driving mode (col. 9, lines 45-59);
 a mode controller that prohibits the autonomous driving mode from being started by the autonomous driving controller in a case where the host vehicle has reached a predetermined section (col. 9, lines 45-56);

wherein, in a the case, where the host vehicle withdraws from the predetermined section during a second period, the second period comprising from when the predetermined operation is accepted by the inputter until a predetermined time elapses, the mode controller permits the autonomous driving mode, allowed by the predetermined operation accepted in the first period, to be started by the autonomous driving controller after the host vehicle withdraws from the predetermined section (col. 9, lines 45-59).
Zhu does not define the predetermined section as a divergence point, a merging point, or a destination. However, Montemerlo discloses a roadgraph which includes zones where driving is typically challenging, including the following features:
including at least one of a divergence point, a merging point, and a destination (col. 8, lines 52-58, and FIG. 5, acceleration lane-440, map-500, and zone-510).
Montemerlo teaches that a vehicle should require a driver to control steering, acceleration, and braking in an acceleration lane (col. 8, lines 52-58). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the requirement for manual vehicle operation in an acceleration lane of Montemerlo into the vehicle which checks surroundings before permitting a switch to autonomous driving of Zhu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of timing a switch to autonomous operation to a section of the road which is less difficult for the 
Regarding claim 2, Zhu further discloses:
wherein the autonomous driving mode is a driving mode for leading the host vehicle to a set destination in accordance with a route to the set destination (col. 8, lines 24-43).
Zhu does not define the predetermined section as a divergence point, a merging point, or a destination. However, Montemerlo further discloses:
the divergence point is a divergence point at which a lane leading to the destination in the route diverges from a main line (col. 8, lines 24-51, and FIG. 4, road-410, and exit lane-416); and
the merging point is a merging point at which the lane leading to the destination in the route is set as the main line (col. 8, lines 24-51, and FIG. 4, highway-420, entrance ramp-430, and acceleration lane-440).
Montemerlo teaches that a vehicle should require a driver to control steering, acceleration, and deceleration in a zone where it may be challenging for a vehicle to drive autonomously (col. 8, lines 24-51). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the requirement for manual vehicle operation on an exit lane or entrance ramp of Montemerlo into the vehicle which checks surroundings before permitting a switch to autonomous driving of Zhu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of timing a switch to autonomous operation to a section of the road which is less difficult for the autonomous vehicle to navigate. A person of ordinary skill would recognize exit lanes and entrance ramps as difficult driving situations.



Regarding claim 3, Zhu further discloses:
the mode controller prohibits the autonomous driving mode from being started by the autonomous driving controller in a case where the host vehicle has reached the predetermined section (col. 9, lines 45-56).
Zhu does not define the predetermined section as a divergence point, a merging point, or a destination. However, Montemerlo further discloses:
wherein the autonomous driving mode is a driving mode for causing the host vehicle to travel along a host lane in which the host vehicle is present (col. 8, lines 24-51, and FIG. 4, road-410);
the merging point is a merging point at which the host lane merges into a main line (col. 8, lines 24-51, and FIG. 4, road-410, highway-420, entrance ramp-430, and acceleration lane-440); and
including at least the merging point (col. 8, lines 52-58, and FIG. 5, acceleration lane-440, map-500, and zone-510).
Montemerlo teaches that a vehicle should require a driver to control steering, acceleration, and deceleration in a zone where it may be challenging for a vehicle to drive autonomously (col. 8, lines 24-51). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the requirement for manual vehicle operation on an exit lane or entrance ramp of Montemerlo into the vehicle which checks surroundings before permitting a switch to autonomous driving of Zhu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of timing a switch to autonomous operation to a section of the road which is less difficult for the autonomous vehicle to navigate. A person of ordinary skill would recognize exit lanes and entrance ramps as difficult driving situations.

Regarding claim 10, Zhu does not disclose providing a driver with information relating to time or distance required until the host vehicle reaches a predetermined section. However, Montemerlo further discloses:
further comprising an outputter that outputs information (col. 5, lines 41-51 and FIG. 1, vehicle-101, autonomous driving computer system-110, and electronic display-142); and
wherein, in a case where the autonomous driving mode is permitted to be started by the autonomous driving controller, the mode controller causes the outputter to output information relating to time or distance required until the host vehicle reaches the predetermined section (col. 10, line 47 - col. 11, line 34).
Montemerlo teaches that a vehicle computer should notify a driver that the vehicle is within a particular distance from or an estimated time to reach a challenging zone (col. 10, line 47 - col. 11, line 34). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the driver notification of Montemerlo into the vehicle which checks surroundings before permitting a switch to autonomous driving of Zhu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing the driver with information critical to the safe operation of the vehicle. A person of ordinary skill would recognize the importance of keeping the driver aware of when the autonomous driving feature is available.
Regarding claim 11, Zhu does not disclose providing a driver with information relating to time or distance required until the host vehicle reaches a predetermined section. However, Montemerlo further discloses:
further comprising an outputter that outputs information (col. 5, lines 41-51 and FIG. 1, vehicle-101, autonomous driving computer system-110, and electronic display-142); and

Montemerlo teaches that a vehicle computer should notify a driver that the vehicle is within a particular distance from or an estimated time to reach a challenging zone (col. 10, line 47 - col. 11, line 34). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the driver notification of Montemerlo into the vehicle which checks surroundings before permitting a switch to autonomous driving of Zhu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of providing the driver with information critical to the safe operation of the vehicle. A person of ordinary skill would recognize the importance of keeping the driver aware of when the autonomous driving feature is available.
Regarding claim 12, Zhu further discloses:
causing an on-board computer to: (col. 2, lines 40-51, and FIG. 1, autonomous driving system-100, vehicle-101, autonomous driving computer system-110, processor-120, and memory-130);
accept an occupant’s operation of a host vehicle (col. 9, lines 45-56, and FIG. 2, gear shifter-220);
execute an autonomous driving mode for controlling steering and acceleration/deceleration of the host vehicle (col. 4, lines 56-64, and FIG. 1, braking system-180, acceleration system-182, and vehicle navigation system-186);
in a case where a predetermined operation is accepted (col. 9, lines 57-59); 
the predetermined operation comprising allowing the autonomous driving mode (col. 9, lines 45-59);

in a case where a predetermined operation is accepted during a first period, the first period comprising from when the autonomous driving mode is prohibited until the host vehicle withdraws from the predetermined section, continue to prohibit the execution of the autonomous driving mode, allowed by the predetermined operation accepted in the first period, until the host vehicle withdraws from the predetermined section (col. 9, lines 45-56); and
in the case, where the host vehicle withdraws from the predetermined section during a second period, the second period comprising from when the predetermined operation accepted until a predetermined time elapses, permit the autonomous driving mode allowed by the predetermined operation accepted in the first period to be started after the host vehicle withdraws from the predetermined section (col. 9, lines 45-59).
Zhu does not define the predetermined section as a divergence point, a merging point, or a destination. However, Montemerlo further discloses:
including at least one of a divergence point, a merging point, and a destination (col. 8, lines 52-58, and FIG. 5, acceleration lane-440, map-500, and zone-510).
Montemerlo teaches that a vehicle should require a driver to control steering, acceleration, and braking in an acceleration lane (col. 8, lines 52-58). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the requirement for manual vehicle operation in an acceleration lane of Montemerlo into the vehicle which checks surroundings before permitting a switch to autonomous driving of Zhu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of timing a switch to autonomous operation to a section of the road which is less difficult for the 
Regarding claim 13, Zhu further discloses:
A computer-readable non-transitory storage medium storing a vehicle control program causing an on-board computer to: (col. 2, lines 40-51, and FIG. 1, autonomous driving system-100, vehicle-101, autonomous driving computer system-110, processor-120, and memory-130);
accept an occupant’s operation of a host vehicle (col. 9, lines 45-56, and FIG. 2, gear shifter-220);
execute an autonomous driving mode for controlling steering and acceleration/deceleration of the host vehicle (col. 4, lines 56-64, and FIG. 1, braking system-180, acceleration system-182, and vehicle navigation system-186);
in a case where a predetermined operation is accepted (col. 9, lines 57-59); 
the predetermined operation comprising allowing the autonomous driving mode (col. 9, lines 45-59);
 prohibit the autonomous driving mode from being started in a case where the host vehicle has reached a predetermined section (col. 9, lines 45-56);
in a case where a predetermined operation is accepted during a first period, the first period comprising from when the autonomous driving mode is prohibited until the host vehicle withdraws from the predetermined section, continue to prohibit the execution of the autonomous driving mode, allowed by the predetermined operation accepted in the first period, until the host vehicle withdraws from the predetermined section (col. 9, lines 45-56); and
in the case, where the host vehicle withdraws from the predetermined section during a second period, the second period comprising from when the predetermined operation accepted until a predetermined time elapses, permit the autonomous driving mode allowed by the predetermined 
Zhu does not define the predetermined section as a divergence point, a merging point, or a destination. However, Montemerlo further discloses:
including at least one of a divergence point, a merging point, and a destination (col. 8, lines 52-58, and FIG. 5, acceleration lane-440, map-500, and zone-510).
Montemerlo teaches that a vehicle should require a driver to control steering, acceleration, and braking in an acceleration lane (col. 8, lines 52-58). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the requirement for manual vehicle operation in an acceleration lane of Montemerlo into the vehicle which checks surroundings before permitting a switch to autonomous driving of Zhu. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of timing a switch to autonomous operation to a section of the road which is less difficult for the autonomous vehicle to navigate. A person of ordinary skill would recognize an acceleration lane as a difficult driving situation.
Regarding claims 14-16, Zhu further discloses:
wherein the predetermined operation further comprises allowing the autonomous driving mode following a period of execution of a manual mode of the vehicle (col. 9, lines 45-59).




Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Montemerlo, as applied to claim 1 above, and further in view of Tsuda (US-2017/0225567-A1, hereinafter Tsuda).
Regarding claim 4, Zhu in view of Montemerlo does not disclose permitting start of an autonomous mode based on whether a merging vehicle is detected by sensors. However, Tsuda discloses an autonomous driving control system, including the following features:
further comprising a recognizer that recognizes a nearby vehicle that is present in the vicinity of the host vehicle (paragraphs [0085-0087] and FIG. 10, vehicle position detection radar-420, and autonomous driving assistance system-1000); and
wherein, in a case where a merging vehicle that is present in a merging lane merging into a main line is not recognized by the recognizer at a merging point at which a host lane in which the host vehicle is present is set as the main line, the mode controller permits the autonomous driving mode to be started by the autonomous driving controller (paragraphs [0090-0092]; FIG. 2, main roads-11,12, merging road-21, and exit road-22; and FIG. 10, autonomous driving assistance and monitoring device-100, autonomous driving determination and control device-300, vehicle merging calculation device-410, autonomous driving assistance system-1000, vehicle-3000, manual driving instruction signal-S101, and autonomous driving enabling signal-S102).
Tsuda teaches that a radar system should detect other vehicles on a managed road, and a control unit should monitor whether or not the managed road is in a state where autonomous driving should be enabled (paragraphs [0085-0092]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the consideration of other vehicles in determining whether autonomous operation is enabled in a merging lane of Tsuda into the vehicle which checks surroundings before permitting a switch to autonomous driving of Zhu in view of Montemerlo. A person of ordinary skill would have been motivated to do so, with a reasonable 
Regarding claim 5, Zhu in view of Montemerlo does not disclose permitting start of an autonomous mode based on whether a merging vehicle is detected by sensors. However, Tsuda further discloses:
wherein, in a case where the merging vehicle is recognized by the recognizer at the merging point at which the host lane is set as the main line, the mode controller prohibits the autonomous driving mode from being started by the autonomous driving controller on the basis of a relative relationship between the host vehicle and the merging vehicle (paragraphs [0090-0092]; FIG. 2, main roads-11,12, merging road-21, and exit road-22; and FIG. 10, autonomous driving assistance and monitoring device-100, autonomous driving determination and control device-300, vehicle merging calculation device-410, autonomous driving assistance system-1000, vehicle-3000, manual driving instruction signal-S101, and autonomous driving enabling signal-S102).
Tsuda teaches that a radar system should detect other vehicles on a managed road, and a control unit should monitor whether or not the managed road is in a state where autonomous driving should be enabled (paragraphs [0085-0092]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the consideration of other vehicles in determining whether autonomous operation is enabled in a merging lane of Tsuda into the vehicle which checks surroundings before permitting a switch to autonomous driving of Zhu in view of Montemerlo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of timing a switch to autonomous operation to a section of the road which is less difficult for the autonomous vehicle to navigate. A person of ordinary skill would 
Regarding claim 6, Zhu in view of Montemerlo does not disclose permitting start of an autonomous mode based on whether a merging vehicle is detected by sensors. However, Tsuda further discloses:
wherein, in a case where a time obtained by dividing a relative distance between the host vehicle and the merging vehicle by a relative speed between the host vehicle and the merging vehicle is less than a threshold (paragraphs [0085-0086] and FIG. 7, vehicle merging calculation device-410, and control unit-411); and
the mode controller prohibits the autonomous driving mode from being started by the autonomous driving controller (paragraphs [0090-0092] and FIG. 10, autonomous driving assistance and monitoring device-100, autonomous driving determination and control device-300, vehicle merging calculation device-410, autonomous driving assistance system-1000, vehicle-3000, manual driving instruction signal-S101, and autonomous driving enabling signal-S102).
Tsuda teaches that a radar system should detect other vehicles on a managed road, and a control unit should monitor whether or not the managed road is in a state where autonomous driving should be enabled (paragraphs [0085-0092]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the consideration of other vehicles in determining whether autonomous operation is enabled in a merging lane of Tsuda into the vehicle which checks surroundings before permitting a switch to autonomous driving of Zhu in view of Montemerlo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of timing a switch to autonomous operation to a section of the road which is less difficult for the autonomous vehicle to navigate. A person of ordinary skill would .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Montemerlo, as applied to claim 1 above, and further in view of Cullinane et al. (US-2014/0156133-A1, hereinafter Cullinane).
Regarding claim 9, Zhu in view of Montemerlo does not disclose displaying information indicating that the execution of the autonomous driving mode is permitted to start. However, Cullinane discloses a vehicle computer which determines whether a driver is allowed to switch from the manual to the autonomous driving mode, including the following features:
further comprising an outputter that outputs information (paragraph [0035] and FIG. 1, vehicle-101, autonomous driving computer system-110, and electronic display-152); and
wherein, in a case where the autonomous driving mode is permitted to be started by the autonomous driving controller, the mode controller causes the outputter to output information indicating that the execution of the autonomous driving mode is permitted (paragraphs [0085-0087]; FIG. 8, screen image-850; and FIG. 9, screen image-940).
Cullinane teaches that a vehicle screen image should indicate when the autonomous driving system is ready to take control of the vehicle (paragraphs [0085-0087]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the display of Cullinane into the vehicle which checks surroundings before permitting a switch to autonomous driving of Zhu in view of Montemerlo. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of informing the driver when the vehicle may be switched to autonomous operation. A person of ordinary skill would know that the driver needs to be aware of the operating status of the vehicle.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249.  The examiner can normally be reached on 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667